Case 2:20-cv-00143-PLM-RSK ECF No. 12, PageID.66 Filed 12/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

JOHN F. LECHNER,                              )
                          Plaintiff,          )
                                              )      No. 2:20-cv-143
-v-                                           )
                                              )      Honorable Paul L. Maloney
MAARTEN VERMAAT,                              )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court dismissed this civil action for lack of subject-matter jurisdiction. As

required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: December 2, 2020                                  /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
